Bellacosa, J.
(concurring). I concur to reverse solely on constraint of Matter of Tanzosh v New York City Civ. Serv. Commn. (44 NY2d 906). The remedy available under that case should be expanded to aggrieved persons invoking administrative as well as judicial fora for relief, especially in view of the peculiar procedural immobilization of and inequity to this petitioner. I would have considered overruling the arbitrary limitation of Tanzosh (supra), but am constrained in this instance against doing so (see, Simpson v Loehmann, 21 NY2d 305, 314-315 [concurring opn, Breitel, J.]).